DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,245,499 to Suzuki et al. [US Patent reference 2 of the Information Disclosure Statement filed 8/2/19] (Suzuki).
Suzuki discloses a photothermographic material comprising an organic silver salt, a silver halide, and a reducing agent, a hydrazine compound of a special structure and a sensitizing dye of a special structure are contained.  The photothermographic material shows high Dmax and ultrahigh contrast.  See the abstract.   The photothermographic material has a spectral sensitivity maximum at a wavelength of from 600 nm to less than 850 nm, and preferably further comprising an infrared-absorbing dye having an absorption maximum wavelength of 850 to 1,400 nm.  See column 8, lines 60-65.  The photothermographic material of the present invention is preferably in the form of a one-side photosensitive material having at least one photosensitive layer containing a silver halide emulsion on one surface of a support and a back layer on the other surface thereof.  See column 168, line 61-54.
The infrared-absorbing dye is exemplified by lake cyanine dyes of formula F3.  See the table set forth in column 196, line 59 to column 214.  A dispersion of these dyes may be added to any layer of a photosensitive material including an emulsion layer.  See column 215, lines 58-65.
2.  See column 243, lines 18-19.  Furthermore, the back- coating layer may comprise an infrared absorbing dye.  See column 247, line 43 to column 248, line 14.

3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,316,179 to Shor et al. (Shor).
Shor discloses an infrared sensitized photothermographic silver halide element comprising a support layer having on at least one surface thereof a photothermographic composition comprising a binder, a light insensitive silver source, a reducing agent for silver ion and infrared radiation sensitive preformed silver halide grains having number average particle size of less than 0.10 micron with at least 80% of all grains within 0.05 microns of the average, in combination with an antihalation layer having an absorbance ratio of IR absorbance (before exposure)/visible absorbance (after processing) >30, and an IR absorbance of at least 0.3 within the range of 750-1400 and an optical density of less than 0.03 in the visible region.  See the abstract.
	An infrared antihalation system that satisfies the requirement of an IR/visible absorbance (preferably transmission, but also displays an absorbance ratio of 30 to 1 before and after processing can be achieved with non-bleaching indolenine dyes of formula I, corresponding to the infrared absorbing dye represented by formal (I) of the present invention.  See column 4, line 12 column 7, line 36. 
.

4.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,072,059 to Harada et al. (Harada).
Harada discloses a heat development image forming process comprises steps of: imagewise exposing to light a heat developable light-sensitive material comprising a support, a light-sensitive layer and a non-light-sensitive layer, and then heating the light-sensitive material.  The light-sensitive layer or the non-light-sensitive layer contains a heptamethine cyanine dye represented by the formula (I).  See the abstract.  
The dye is preferably used as an antihalation dye or an antiirradiation dye in a heat developable light-sensitive material.  The dye can also be used as a filtering dye for a near infrared light.  When the dye is used as the antihalation dye or the filtering dye, the dye is generally added to the non-light-
The heat developable light-sensitive material has a light-sensitive layer containing silver halide (a catalytically active amount of photo catalyst) and a reducing agent.  The light-sensitive layer preferably further contains a binder (usually a synthetic polymer), an organic silver salt (reducible silver source), a hydrazine compound (ultra-hard gradation agent) and a color toning agent (controlling color tone of silver).  The heat developable light-sensitive material further has a non-light-sensitive layer.  The non-light-sensitive layer functions as a surface protective layer, an undercoating layer, a filter layer or an antihalation layer.  The surface protective layer is provided on the light-sensitive layer.  The undercoating layer and the antihalation layer are provided between the light-sensitive layer and the support.  The filter layer can be provided on the surface of the same side as the light-sensitive layer or the surface of the opposite side of the light-sensitive layer.  In addition to or in place of the heptamethine cyanine dye, other dyes or pigments may be used in the filter layer and the antihalation layer. See column 21, lines 21-47.
In an example, the dye is added to both the emulsion layer (see column 33, lines 12-27) and the backing layer (see column, lines 16-32).  See Example 3 and Table 3.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,072,059 to Harada et al. (Harada) as applied to claims 1-3 above, and further in view of us 6,558,880 to Goswami et al. [US Patent reference 3 of the Information Disclosure Statement filed 8/2/19] (Goswami).
The disclosure of Harada is discussed above in paragraph 4.  However, while Harada teaches that in addition to or in place of the heptamethine cyanine dye, other dyes or pigments may be used in the filter layer and the antihalation layer, Harada does not disclose an embodiment wherein the back layer comprises, as the infrared absorbing dye, an oxonol represented by formula (II).
Goswami discloses photothermographic materials comprising heat-bleachable antihalation compositions in backside antihalation layers.  These compositions comprise a hexaarybiimidazole and an oxonol dye that can be represented by the Structure I.  See the abstract.
It would have been obvious to one skilled in the requisite art to us an oxonol dye of structure I, as taught by Goswami, as the alternative dye in the back coat filter layer of Harada, because it is taught that oxonol dyes of structure I are useful as backside antihalation/filter dyes with more complete bleaching (lower residual densities after bleaching) and with better storage properties, most commonly used in a layer on the backside of the support.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        








JAM
5/22/21